 1   Pamela M. Egan, SBN 224758
     The Potomac Law Group, PLLC
 2   1300 Pennsylvania Avenue, NW, Suite 700
     Washington, D.C. 20004
 3   Telephone: (415) 297-0132
     Facsimile: (202) 318-7707
 4   Email: pegan@potomaclaw.com
 5      Attorneys for XS Ranch Fund VI, LP, Reorganized
        Debtor
 6

 7

 8                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9

10   In re:                                           Case No. 16-03167

11   XS Ranch Fund VI, L.P.,                          The Honorable Roger L. Efremsky

12                           Reorganized Debtor.      Chapter 11
13                                                    NOTICE OF WITHDRAWAL AND
                                                      WITHDRAWAL OF DECLARATION OF
14                                                    MICHAEL VANDERLEY IN SUPPORT
                                                      OF MOTION UNDER 11 U.S.C. § 1112(b)
15                                                    TO CONVERT CASE TO CHAPTER 7
                                                      AND EX PARTE MOTION FOR
16                                                    HEARING ON MOTION UNDER 11 U.S.C.
                                                      § 1112(b) TO CONVERT CASE TO
17                                                    CHAPTER 7
18            PLEASE TAKE NOTICE that as set forth in the page appended hereto, Michael
19 VanderLey withdraws the Declaration of Michael VanderLey in Support of Motion Under 11
20 U.S.C. § 1112(B) to Convert Case to Chapter 7 and Ex Parte Motion for Hearing on Motion

21 Under 11 U.S.C. Section 1112(B) to Convert Case to Chapter 7 [ECF 604] filed in the above-

22 captioned case on November 27, 2019.

23            DATED this 3rd day of December 2019.
24                                                 POTOMAC LAW GROUP, PLLC
25                                             By: /s/ Pamela M. Egan
26                                                 Pamela M. Egan
                                                       Attorneys for Reorganized Debtor
27

28
    NOTICE OF WITHDRAWAL AND WITHDRAWAL OF DECLARATION - Page 1
29  4832-7532-9966, v. 1
Case: 16-31367 Doc# 607 Filed: 12/03/19 Entered: 12/03/19 18:47:01 Page 1 of 2
                                       WITHDRAWAL
 1

 2         I, Michael VanderLey, hereby withdraw the Declaration of Michael VanderLey in
 3 Support of Motion Under 11 U.S.C. § 1112(b) to Convert Case to Chapter 7 and Ex Parte

 4 Motion for Hearing on Motion Under 11 U.S.C. Section 1112(b) to Convert Case to Chapter 7

 5 filed in the above-captioned case on November 27, 2019 [ECF 604].

 6         DATED this 3rd day of December 2019.
 7

 8                                            ___________________________________
                                                    Michael VanderLey
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
    NOTICE OF WITHDRAWAL AND WITHDRAWAL OF DECLARATION - Page 2
29  4832-7532-9966, v. 1
Case: 16-31367 Doc# 607 Filed: 12/03/19 Entered: 12/03/19 18:47:01 Page 2 of 2
